DISMISS and Opinion Filed June 21, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-01107-CV

                 VERSAILLES DALLAS, INC., Appellant
                               V.
              JORDAN ZITOUN AND ERIN ZITOUN, Appellees

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-15106

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Schenck

      Stating they have reached an agreement resolving all of their differences, the

parties have filed a joint motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).

We grant the motion and dismiss the appeal. See id.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE
201107F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

VERSAILLES DALLAS, INC.,                    On Appeal from the 68th Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-18-15106.
No. 05-20-01107-CV         V.               Opinion delivered by Justice
                                            Schenck, Justices Reichek and
JORDAN ZITOUN AND ERIN                      Carlyle participating.
ZITOUN, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any agreement among the parties, we ORDER that appellees
Jordan Zitoun and Erin Zitoun recover their costs, if any, of this appeal from
appellant Versailles Dallas, Inc.


Judgment entered June 21, 2021.




                                      –2–